         Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 1 of 20



     1                            UNITED STATES DISTRICT COURT
     2                            SOUTHERN DISTRICT OF FLORIDA
     3                              WEST PALM BEACH DIVISION
     4                           CASE NO.: 9:20CV
                                                          ---------
     5     Karen Yeh-Ho, individual,                                   (POST-ACQUISITION-
     6     Plaintiff,                                                  (DISCRIMINATION Complaint
     7     Vs.                                                          Under 42 U.S.C. § 3601)
     8                                                                 VERIFIED COMPLAINT
     9
    10
           Valencia Isles Homeowners Association Inc.,
           A not for profit Florida Corporation,
                                                               FILED ev                   o.c.Pct;.,
    11     c/o Robert Goldstein (President);
                                                                     SEP 11 2020
    12     Castle Management, Inc., Castle Management, LLC,
                                                                     ANGELA E. NOBLE .
    13     (Castle Group, Trade Mark)                               CLERK U.S. DIST. CT.
                                                                    S.O. OF FLA. - W.P.B.
    14     A for profit Florida Corporation, LLC,
    15     c/o Craig Vaughan (President);
    16     Debra Rosmarin, individual;
    17     Kenneth Hellman (former President), individual;
    18     Frederick Hass, individual;
    19     Defendants
    20                                                     Demand For Jury Trial · /
    21                                             COMPLAINT
    22
    23
           - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -I
    24            Plaintiff, Karen Yeh Ho, pro se, hereby brings this lawsuit against the Defendants:

    25         ( 1) Valencia Isles Homeowners Association, Inc. is a not for profit corporation c/o current

    26            President Robert Goldstein at the VIHA office 11200 Valencia Isles Boulevard, Boynton

    27            Beach, FL 33437, Palm Beach County.

    28         (2) Castle Management Inc, Castle Management, LLC, Castle Group (Trade name for Castle

    29            Management Inc., a for profit corporation, LLC, c/o President CRAIG VAUGHAN.

    30            Craig Vaughan is a Licensed Community Association Manager licensed number

    31            CAM21137. Address: 12565 N.W. 76th St. Parkland, Florida 33076, Broward County.

    32            Castle Group Office in VIHA at 11200 Valencia Isles Boulevard, Boynton Beach, FL

    33            33437, Palm Beach County.

                                                            1 t>t"i8
            Case number


-~------~-----··-
     Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 2 of 20



 I         (3) Valencia Isles Homeowners Association Inc. VLHA member Debra Rosmarin whose

 2             address is 6615 Lucaya Avenue, Boynton Beach, Florida 33437, Palm Beach County.

 3             Florida Licensed Real Estate Broker, Licensed number BK136105: Debra Rosmarin

 4         (4) Valencia Isles Homeowners Association Inc. VLHA member Former President, Kenneth

 5             Hellman is a Florida Licensed Community Association Manager licensed number

 6             CAM33883. Kenneth Hellman's address 6824 Molakai Circle, Boynton Beach, Florida

 7             33437, Palm Beach County ..

 8         (5) Valencia Isles Homeowners Association Inc. VLHA member Frederick Hass.

 9             Frederick Hass is a Florida Licensed Sales Associate Licensed number SL3250235.

10             Frederick Hass address is 7378 Lahana Circle, Boynton Beach, FL 33437, Palm Beach

11             County.

12             And state as follows:

13                                            INTRODUCTION

14             This is great public importance case. This case is about what happened to the beneficiary

15      who inherit their parents' house and had to face discrimination from the Homeowners

16     Association and aiding by Licensed Community Association firm. Karen Yeh Ho, Plaintiff, Pro

17      Se on February 28, 2017 inherit 6826 Fiji Circle, Boynton Beach, Florida 33437, Palm Beach

18      County from her parents. Valencia Isles Homeowners Association Inc and Castle Management

19      Inc, Castle Management LLC, Castle Group broke the law and treated Karen Yeh Ho inhumanly.

20      Valencia Isles Homeowners Association ("VIHA") community and LCAM firm instruction to

21      gated guard to deny Karen Yeh Ho to enter the VIHA community therefore Karen Yeh Ho's

22      house became unavailable so Karen Yeh Ho cannot enjoy and protect her house because of their

23      violation of Fair Housing Act (42 U.S.C. §3601) discrimination.




        Case number
     Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 3 of 20



 1                                    JURISDICTION AND VENUE

 2            1. This is an action for, inter alia, compensatory and punitive damages relating to post-

 3               acquisition housing discrimination on the basis of race, color, religion, sex, familial

4                status, or national origin pursuant to 42 U.S.C. § 3601, et. seq. (hereinafter referred

 5               to as the "Fair Housing Act" or the "FHA").

 6            2. 42 U.S.C. §3604 "Discrimination in sale or rental of housing and other prohibited

 7               practices"

 8            3. Specifically, Plaintiffs allege that Defendants violated 42 U.S.C. §3604(b)
 9
IO               42 U.S.C. §3604(b) Provide "To discriminate against any person in the terms,
11               conditions, or privileges of sales or rental of a dwelling, or in the provision of
12               services or facilities in connection therewith, because of race, color, religion, sex,
13               familial status, or national origin"
14
15            4. Specifically, Plaintiffs allege that Defendants violated 42 U.S.C. §3617
16
17                "Interference, coercion, or intimidation provide that "It shall be unlawful to coerce,
18               intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or
19               on account of his having exercised or enjoyed, or on account of his having aided or
20               encouraged any other person in the exercise or enjoyment of, any right granted or
21               protected by section 3603, 3604, 3605, or 3606 of this title.
22
23            5. Specifically, Plaintiffs allege that Defendants violated 42 U.S.C. § 3604(b) and 42

24               U.S.C. § 3617 by discriminating on the basis of their race, color, religion, sex,

25               familial status, national origin and intentionally inflicting emotional distress.

26            6. This Court has original jurisdiction over the subject matter of this action pursuant to

27               42 U.S.C. § 3613(a) and supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a).

28            7. Venue is proper under 28 U.S.C. § 139l(b) and 28 U.S.C. § 139l(C). Defendants are

29               located and reside within this district, and the events giving rise to this Complaint

30               occurred in this district, Palm Beach County, Florida.




                                                        3   ,f- /8
        Case number
     Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 4 of 20



 1           8. All conditions precedent to bringing this action have occurred or have been

 2              performed. Karen Yeh Ho sent out inform, demand letters by U.S. certified mail with

 3              return receipts to the Castle Management Inc, Castle Management LLC, Castle

 4              Group, Valencia Isles Homeowners Association Inc., Department of Professional
                                     '

 5              Business Regulation ("DBPR"), HUD, Palm Beach County Fair Housing, Florida

 6              Attorney General, United States Attorney General, and Homeowners in Fiji Circles,

 7              has been forwarded, served and received via certified U.S. mail and regular U.S. mail

 8              in June 2020, July 2020, August 2020.

 9           9. This is an action for damages in excess of Seventy Five thousand dollars ($75,000),

10              exclusive of attorney's fee, cost and interest. Plaintiffs sues Defendants for damages

11              for over Seven million Nine hundred Thirty thousand dollars ($7,930,000).

12                                                  THE PARTIES

13           10. Plaintiff Karen Yeh Ho is a natural person, over the age of majority, 59 years old,

14              residing in Palm Beach County, Florida.

15           11. Karen Yeh Ho's race is Asian, color of her skin is medium, her religion is Buddhism,

16              her sex is female, her familial status is female, and her national origin Chinese.

17           12. At all relevant times, Karen Yeh Ho's choice of abode and resided in the Valencia

18              Isles Homeowner Association Inc. in Palm Beach county, Florida. The abode address

19              is 6826 Fiji Circle, Boynton Beach, Florida 33437, Palm Beach County.

20           13. Karen Yeh Ho are aggrieved person as that term is defined by the FHA, 42 U.S.C. §

21              3602(i), and suffered harm resulting from the conduct of the Defendants.

22           14. Defendant Valencia Isles Homeowners Association, Inc. (hereinafter referred to as

23              the "VIHA", "HOA") is a Florida not for profit corporation that, at all relevant times,



                                                      4 ~   /f
       Case number
           Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 5 of 20



       1               governed the VIHA, a housing development that consists of approximately 793

       2               residential homesites in west of Boynton Beach, Florida. The HOA board was vested

       3               with the authority to make decisions on behalf of its members and used its authority·

       4               to undertake actions inconsistent with Fede~al Fair Housing Laws. The HOA may be

       5               served with process to the current principal place of business: 11200 Valencia Isles

 l
       6               Boulevard, Boynton Beach, FL 33437.
)'
 j     7            15. Defendant: c/o Craig Vaughan is the Manager and President for Castle Management,
 !1
 11

II,
  I
       8               LLC (License number CAB3838), Castle Management, Inc, (license number CAB

       9               3383), (hereinafter referred to as the "Castle") is a Florida for profit corporation that,

      10               at all relevant times, manages the VIHA, a housing development that consists of

      11               approximately 793 residential homesites in west of Boynton Beach, Florida. The

      12               Castle uses Castle Group as their Trademark. The Castle was vested with the

      13               authority to manage the HOA decisions on behalf of HOA Board members for HOA

      14               members and used its authority to undertake actions inconsistent with Federal Fair

      15               Housing Laws. The CASTLE may be served with process to the current principal

      16               place of business at 11200 Valencia Isles Boulevard, Boynton Beach, FL .33437.

      17            16. Defendant: Valencia Isles Homeowners Association Inc., c/o President: Robert

      18               Goldstein is a natural person, over the age of majority, his home address is 7321 Kea

      19               Lani Drive, Boynton Beach, FL 33437, Palm Beach County, Florida. Suijuris.

      20            17. Defendant: Former Valencia Isles Homeowners Association Inc., VLHA member,

      21               former President: Ken Hellman is a natural person, over the age of majority, his home

      22               address is 6824 Molakai Circle, Boynton Beach, FL 33437, Palm Beach County,

      23               Florida.



                                                              5 ,f   tr
              Case number
        I:'. - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~
                Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 6 of 20



                      18. Defendant: Valencia Isles Homeowners Association Inc., VLHA member who is

            2            licensed real estate broker; Debra Rosmarin is a natural person, over the age of

     11:
            3            majority, her home address is 6615 Lucaya Avenue, Boynton Beach, FL 33437,

            4            Palm Beach County, Florida.

            5         19. Defendant: Valencia Isles Homeowners Association Inc., member who is licensed

            6            real estate agent; Frederick Hass is a natural person, over the age of majority, her

            7            home address is 7378 Lahana Circle, Boynton Beach, FL 33437, Palm Beach

            8            County, Florida.

            9                                         GENERAL ALLEGATIONS

           10         20. In 1991, Plaintiff, Karen Yeh Ho's parents cash purchase their brand new house 6826

           11            Fiji Circle, Boynton Beach, FL 33437, Palm Beach County from G.L. Homes in

           12            1999 and title their house is Louis Heney Ng Trust. Louis Heney Ng and Lucia

           13            Chiao Hung Ng were the only Asian Chinese American in the Valencia Isles

    •      14            Homeowners Association Inc. community.
    i
    I
    j

1          15         21. The reason Louis Heney Ng pursuant to Florida Statutes 73 6 he put the house under
I
i
i
           16            Louis Heney Ng Trust is for direct distribution of his real estate property to his three

           17            step-children upon Lucia Chiao Hung Ng's death without having to go through
 l
I•
II
           18            probate and protect from creditors and protect from predatory attorneys for



l
 l         19            unnecessary work.

           20         22. Louis Heney Ng and Lucia Chiao Hung Ng were the only Chinese Asian American
II         21            household in the VIHA when they brought the house and when they died.


i
i
I



                                                               6 of   13
                Case number
          Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 7 of 20



      1            23. Louis Heney Ng Trust are the two primary beneficiaries: Louis Heney Ng and Lucia

      2               Chiao Hung Ng. Louis Heney Ng Irrevocable Trust success beneficiaries upon their

      3               death are: Karen Yeh Ho, William Yeh and Stephen Yeh.

      4            24. Karen Yeh Ho is the only Chinese Asian American in VIHA when she inherit her

      5               house from her parents.

      6            25. Karen Yeh Ho's beloved step father Louis Heney Ng passed away on February 4,

      7               2016.

      8            26. March 2017, Plaintiff went to Palm Beach Tax Collector officer provide the office

      9               with all the necessary legal documents: Louis Heney Ng's death certificate and Lucia

     10               Chiao Hung Ng as the life estate beneficiary of the house and homestead the house in

     11               her name.

     12            27. During the time Louis Heney Ng and Lucia Chiao Hung Ng living in the VIHA rhwy

     13               will bring Karen Yeh Ho to the VIHA club house for activities such as see movies,
 '
 '
11
     14               eating in the dinning room, swimming, exercising and introduce Karen Yeh Ho their

Ii   15               daughter to the Castle Group managers since 2000. The Castle knew Karen Yeh Ho

     16               is Louis Heney Ng and Lucia Chiao Hung Ng's daughter. The Club house see more

     17               of Karen Yeh Ho then Louis and Lucia since Karen assist her parents with many

     18               things.

     19            28. Castle Group Mangers knew Karen Yeh Ho is Louis Heney Ng and Lucia Chiao

     20               Hung Ng's daughter and will inherit their house someday.

     21            29. Valencia Isles Homeowners Association, Inc. board members knew Karen Yeh Ho is

     22               Louis Heney Ng and Lucia Chiao Hung Ng's daughter and will inherit their house

     23               someday.


                                                           7,-f ,,
             Case number
              Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 8 of 20



    I     1            30. Valencia Isles Homeowners Association, Inc.'s FIJI Circle VIHA members knew
    !I
          2               Karen Yeh Ho is Louis Heney Ng and Lucia Chiao Hung Ng's daughter and will
    I     3               inherit their house someday. In fact, the neighbors did not even know Louis and
l
    r
    I     4               Lucia had two sons.

    'I    5            31. Starting in 2015, Karen Yeh Ho used her money to paid the Valencia Isles
    I
I
    I
I         6               Homeowner Association Inc. maintenance fees and special assessments by using her
    I
I
          7               own money after her father's death.
j
I         8            32. The payments to Valencia Isles Homeowners Association Inc. monthly maintenance
l
)
I
I
I
          9               fees and special assessments are current and on time and never late.
l
         10            33. Karen Yeh Ho's biological beloved mother, Lucia Chiao Hung Ng's died on February

         11               28, 2017.

         12            34. Starting in 2017, Karen Yeh Ho was denied to enter the Valencia Isles Homeowner

         13               Association Inc. community numerous times. Each time, Karen Yeh Ho called the

         14               Palm Beach County Sheriffs to come to the gate to let Karen Yeh Ho to pass the

         15               guard at the front gate and back gate so she can enter her abode house to enjoy her

         16               house and protect her house.

         17            35. Karen Yeh Ho is the personal representative and success trustee of Louis Heney Ng

         18               Trust and had to quit claim title under Louis Heney Ng Trust to the three

         19               beneficiary's names in February 2020 because of the VIHA and Castle refuse to

         20               allow Karen Yeh Ho to enter the community.

         21            36. February 2020, the title to the 6826 Fiji Circle, Boynton Beach, Florida 33437, Palm

         22               Beach County house is Karen Yeh Ho, William Yeh, and Stephen Yeh.




                                                                8 of If
                 Case number
               Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 9 of 20



           I           37. Karen Yeh Ho is the Florida Resident since 1986.. William Yeh lives in New York

          2                and is New York resident. Stephen Yeh lives in Maryland and is Maryland resident.
                             -
           3            38. Karen Yeh Ho's abode is 6826 Fiji Circle, Boynton Beach, Florida, Palm Beach

          4                County since 2015 when she moved into her parents' house to provide her parents
  n   I
      I


           5               with excellent care such as talcing them to the doctors, to the hospital, shopping, pick

           6               up medicine and pay their bills when they are unable to pay the bills because they

           7               were in the hospital et. al with Karen Yeh Ho's own money.

           8            39. The change of the title to the beneficiary's name Karen Yeh Ho, William Yeh, and

           9               Stephen Yeh did not help the entering the Valencia Isles Homeowners Association

          10               Inc. gated community.

          11            40. The Castle Group gate guards follow the VLHA, Castle instruction to stop Karen Yeh

          12               Ho from entering the community June 20, 2020 and continue to deny her to enter the

          13               community. Now is September 2020, Karen Yeh Ho still cannot go to her house and

          14               had to pick up her mail from the United States Post office.

          15            41. Sometime in 2019 Karen Yeh Ho was preventedJrom entering the VLHS, the contain

          16               inside her house was gone, all gone, her parents' antiques, her parents' pictures, her
1!1
 I        17               parent's furniture, her parent's artworks and collections, her father's veteran's leather

          18               jackets and their friend, Susan Chang's thing store inside the house was all gone. The

          19               irreparable harm that it cost is approximate value is over $200,000.

          20            42. March 2020 finally Karen Yeh Ho was able to enter the VIHA and discover not only

          21               the content of the house was gone there are damages to the house such as hard wood

          22               floor was removed and damages done to the concreate.




                                                                 9   o-P /8
                  Case number
 Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 10 of 20



 1         43. June 2020, the recent unlawful denied to enter the VIHA caused Karen Yeh Ho's

 2            content inside the house was all gone again.

 3         44. Karen Yeh Ho do not have any idea of any Florida Statutes that allow Valencia Isles

 4            Homeowners Association, Inc and Castle Management, Inc.-, Castle Management

 5            LLC, Castle Group have any legal authority to deny Karen Yeh Ho to enter the

 6            community so she can enjoy her abode.

 7         45. In 2016, after Louis Heney Ng's death, Karen Yeh Ho had submit Louis Heney Ng's

 8            death certiciate, Louis Heney Ng's Trust documents file on the Palm Beach County

 9            public record (CFN 20160245057 BK 28429 PG 0041). In February 2020, Karen

10            Yeh Ho submit Quit claim deed (CFN 20200072790 BK 31248 PG 0628). Karen

11            Yeh Ho had proof she was paying water bills, Florida power and lights and Palm

12            Beach County property taxes since 2016.

13         46. There was no response from Valencia Isles Homeowners Association Inc. at all, not

14            even given a verbal reason for deny the entry to the VLHA community.

15         47. In 2017, Karen Yeh Ho did the same submit all the necessary legal documents and

16            there was no response from Valencia Isles Homeowners Association Inc.

17         48. In 2018, Karen Yeh Ho did the same submit all the necessary legal documents and

18            there was no response from Valencia Isles Homeowners Association Inc.

19         49. In 2019, Karen Yeh Ho did the same submit all the necessary legal documents and

20            there was no response from Valencia Isles Homeowners Association Inc.

21         50. The Valencia Isles Homeowners Association Inc. is a guard gated community. Each

22            member of the Valencia Isles Homeowners Association Inc. receives two car decal to

23            get in and out and a phone access code to call guest in to the community.




     Case number
                                                  10 ""'   /f
 Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 11 of 20



 1         51. VIHA, and Castle gave Karen Yeh Ho her car decal and phone access code and pass

 2            fab for enter the club house, dinning, exercise room and pool. The Hot wire set up

 3            their cable system so Karen Yeh Ho have cable to her abode.

 4         52. VIHA grant approval to entering the Community. In order for homeowners and guest

 5            or workers to enter the community it requires Valencia Isles Homeowners

 6            Association Inc. and Licensed Community Association Management Firm enter and

 7            input information into their computer system and approval for entry the VIHA

 8            community or call the office for approval.

 9         53. Valencia Isles Homeowners Association Inc, and Castle Management Inc., Castle

10            Management LLC, Castle Group DENIED Karen Yeh Ho to the entering the

11            Community on various date.                                                                 \j


12         54. Karen Yeh Ho suppose to enjoy her abode without fear of strangers enter her house

13            remove all of her content inside the house two times. There is no payment of $99 to

14            Palm Beach County for writ of possession on records on the Palm Beach County

15            Sheriffs office for removing Karen Yeh Ho's content from the house at all. There is

16            no record of Palm Beach County sheriff stand by someone who has legal authority to

17            remove Karen Yeh Ho's possession out of the house two times.

18         55. As a result, Defendants created a hostile living environment in an effort to discourage

19            Karen Yeh Ho from continuing to live in the VIHA so Defendants can pick and

20            choose and select their own neighbors.

21         56. The conduct of Defendants had a discriminatory effect on the Plaintiffs due to she is

22            being a Asian, Chinese, medium color skin, Buddhism and her husband lives in one




                                                   11 ,,f /8'
     Case number
ll
I
      Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 12 of 20

!

      1            house and she choose to live in 6826 Fiji Circle, Boynton Beach, Florida 33437, Palm

      2            Beach County house.

      3            COUT I VIOLATION OF 42 U.S.C. § 3604 against Valencia Isles
      4            Homeowners Association Inc., Castle Management Inc, Castle
      5            Management LLC, Kenneth Hellman, Federick Hass, Debra
      6            Rosmarin.
      7
      8         57. Plaintiff repeat and reallege the allegations set forth in Paragraphs 1 through 56 of

      9            this Complaint as if fully set forth in this paragraph.

     10         58. 42 U.S.C. § 3604(b) prevents any person from discriminating against any person in

     11            the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision

     12            of services or facilities in connection therewith, because of race, color, religion, sex,

     13            familial status, or national origin.

     14         59. Defendants violated the Fair Housing Act by discriminating against the Karen Yeh

     15            Ho's race, color, religion, sex, familial status, and national origin through a

     16            systematic strategy to assess baseless sanctions against Karen Yeh Ho that limited her

     17            ability to use services or facilities of the community and by their inaction to control

     18            the conduct of neighbors, including Defendants real estate broker Debra Rosmarin,

     19            Kenneth Hellman, Frederick Hass.

     20         60. Debra Rosmarin knew the property law for real estate she is a Florida Real Estate

     21            Broker.

     22         61. Debra Rosmarin uses her position as real estate broker arranges Kenneth Hellman,

     23            Frederick Hass to buy 6826 Fiji Circle, Boynton Beach, Florida 33437, Palm Beach

     24            County house without Karen Yeh Ho's knowledge, consent and signature.

     25         62. Debra Rosmarin had the content inside the house removed from the 6826 Fiji Circle

     26            house and whereabout the content of the house is unknown to Karen Yeh Ho.

                                                          12   ot-13
          Case number
I'     Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 13 of 20
II

'
!
!
      1          63. Karen Yeh Ho called Palm Beach County Sheriffs officer and they had kept the

      2             peace. The Palm Beach County Sheriffs report is always civil matter.

      3          64. Kenneth Hellman is a licensed community association manager and he ~ses his

      4             position as (former) President of the VIHA to prevent Karen Yeh Ho from enter the

      5             guard gated community. Kenneth Hellman is the first buyer, and Debra Rosmarin is

      6             the real estate broker.

      7          65. Frederick Hass is the Licensed Florida Real Estate Sale Agent. Frederick Hass knew

      8             the Florida Real Estate Property law. Frederick Hass is the second buyer, and Debra

      9             Rosmarin is the real estate broker.

     10          66. The Karen Yeh Ho found out the fabricated sale contract without her knowledge,

     11             consent, and signature in March 2020. Debra Rosmarin, Kenneth Hellman, Frederick

     12             Hass knew they broke the law.

     13          67. Frederick Hass broke the law again by going inside the house prior to the April 2020

     14             closing date and torn the whole house's over 3,500 square foot hard wood floor out

     15             then damages the floor ahd walls. When Karen Yeh Ho show up the works packed

     16             up their things and told Karen Yeh Ho they were sorry and left in their truck fast.

     17          68. VIHA and Castle fail to protect Karen Yeh Ho's house and allow other LIHA
     18.            members to take advantage of Karen Yeh Ho.

     19          69. Defendants prevent Karen Yeh Ho wants to live in her own house and hate to live in

     20             the community.

     21          70. As of today, Plaintiff still cannot enjoy her parents wish to have her enjoy her

     22             economic benefits of enjoy her inheritance house and afraid of her safety of living in

     23             there ever again in the VIHA community manages by Castle.



                                                          13   o-f /8
           Case number
 Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 14 of 20



 1         71. Specifically, Defendants engaged in a scheme to sell Karen Yeh Ho's house at below

 2            market price to the VIHA insider without her knowledge, consent and signature by

 3            prevent her from entering the guarded gated VIHA community.

 4         72. As a result, Defendants created a hostile living environment in an effort to discourage

 5            Karen Yeh Ho from continuing to live in the Valencia Isles Homeowners Association

 6            Inc. community.

 7         73. Castle has fiduciary duty toward Karen Yeh Ho when they received Karen Yeh Ho's

 8            Valencia Isles Homeowners Association Inc. payment for LCAM firm payments.

 9         74. Castle knew deny Plaintiff entry to the VLHA community is brake the law and did

10            not stop the unlawful acts.

11         75. Defendants' actions were intentional, willful, wanton, malicious and performed with

12            a reckless disregard for Plaintiffs rights and therefore, Plaintiff is entitled to

13            compensatory damages against Defendant pursuant to42 U.S.C. § 3604.

14            COUT II VIOLATION OF 42 U.S.C. § 3617 against Valencia Isles
15            Homeowners Association Inc., Castle Management Inc, Castle
16            Management LLC, Kenneth Hellman, Federick Hass, Debra
17            Rosmarin.
18
19         76. Plaintiff repeat and reallege the allegations set forth in Paragraphs 1 through 7 5 of

20            this Complaint as if fully set forth in this paragraph.

21         77. Under42 U.S.C. § 3617, it is unlawful to coerce, intimidate, threaten, orinterfere

22            with any person in the exercise or enjoyment of any right granted by the Fair Housing

23            Act.

24         78. Defendants has intimidated Karen Yeh Ho by not allowing her to enter the VIHA

25            community to get to her house inside the VIHA community.



                                                    14   of If
     Case number
       Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 15 of 20



       1         79. Defendants has threatening Karen Yeh Ho not to live inside the community by

       2             remove all of her content two times without legal authority to do so.

       3      80. Defendants VIHA interfered with Plaintiff's exercise and enjoyment of Karen Yeh Ho's

       4         property rights by refusing to undertake any action to prevent fraudulent activities by

       5         VIHA member Debra Rosmarin a licensed Florida real estate broker, former president

       6         Kenneth Hellman a Florida licensed community association manager and VIHA member

       7         Frederick Hass a Florida licensed Real Estate Sales Agent. Rosmarin, Hellman, and Hass

       8         enter the house without legal authority to do so and caused irreparable harm to Karen

       9         Yeh Ho. The sense of security of living inside the house is gone and protection of living

      10         inside the house is gone.

      11      81. Defendants Castle interfered with Plaintiffs exercise and enjoyment of Karen Yeh Ho's

      12         property rights by refusing to undertake any action to prevent fraudulent activities by

      13         VIHA member Debra Rosmarin a licensed Florida real estate broker, former president

      14         Kenneth Hellman a Florida licensed community association manager and VIHA member

      15         Frederick Hass a Florida licensed Real Estate Sales Agent. Rosmarin, Hellman, and Hass

      16         enter the house without legal authority to do so and caused irreparable harm to Karen

      17         Yeh Ho. The sense of security of living inside the house is gone and protection of living

      18         inside the house is gone.

'     19      82. As a result of the intimidation and interference of Karen Yeh Ho's rights to enjoy her
'
I'1

      20         inheritance property, Karen Yeh Ho now have to constantly lived in fear of whenever she

      21         goes out she may not be able to get back in just like now. As of September 10, 2020

      22         Karen Yeh Ho still can not get back in to her house since June 21, 2020 and have to pick

      23         up her mail from the post office everyday.


I                                                         15 of-   If
           Case number
              Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 16 of 20


      II'
             1                                        PRAYER FOR RELIEF

             2          WHEREFORE, Plaintiff demands judgment against defendant for:

             3          (1) Requiring Defendants to attend training in Fair Housing and antidiscrimination;

             4          (2) compensatory damages, punitive damages, pre-judgment and post judgment interest

             5             costs to be paid by Defendants, according to proof at trial, including awarding such

             6             damages as will compensate Plaintiffs fully for their shock, humiliation,

             7             embarrassment, inconvenience, and economic loss caused by Defendants

             8             discriminatory conduct pursuant to 42 U.S.C. § 3612(0)(3) and 42 U.S.C. § 3613(c);

             9          (3) Awarding punitive damages to the Plaintiff in the amount of SEVEN MILLION

            10             DOLLARS NINE HUNRED FIFTY-THREE THOUSAND DOLLARS ($7,953,000)

            11             (i.e. $10,000 per lot within the community) pursuant 42 U.S.C. § 3612(0)(3) and 42

            12             U.S.C. § 3613(c) and state law for the intentional torts complained of herein.

            13             Defendants conduct demonstrates a reckless disregard for those of certain race, color,

            14             religion, sex, familial status, or national origin and is contrary to both federal and

            15             state law. The acts and omissions described above were willful and perform with

            16             actual or implied malice. To date, Defendant have never issued so musch as an

            17             apology and continues, through direct and indirect actions, to create an atmosphere

            ·18            incompatible with the quiet use and enjoyment sought by the Karen Yeh Ho.

            19             Punitive and exemplary damages are therefore appropriate and should be imposed in

            20             this instance;
lll
            21          (4) Costs and attorney's fees of this lawsuit, with interest pursuant to 42 U.S.C. §

            22             3612(p);

            23          (5) And other relief as this Court deems just and proper.


                                                                 16   ot- If
                  Case number
      Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 17 of 20



      1

      2   CERTIFICATION AND CLOSING

      3   Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
      4   my knowledge, information, and belief that this complaint: ( 1) is not being
Ii    5   presented for an improper purpose, such as to harass, cause unnecessary delay, or
1
      6   needlessly increase the cost of litigation; (2) is supported by existing law or by a
      7   nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
      8   factual contentions have evidentiary support or, if specifically so identified, will
      9   likely have evidentiary support after a reasonable opportunity for further
     1O   investigation or discovery; and (4) the complaint otherwise complies with the
     11   requirement of Rule 11.
     12
     13   For Parties Without an Attorney
     14   I agree to provide the Clerk's Office with any changes to my address where case-
     15   related papers may be served. I understand that my failure to keep a current
     16   address on file with the Clerk's Office may result in the dismissal of my case.
     17   Date of Signing: 9/io/~ ~                                            .
     18   Signature of Plaintiff: ~ 2
     19   Printed Name of Plaintiff: KAREN YEH HO, prose.
     20
     21   Respectfully submitted by Plaintiff on this ___j!!__ day of September, 2020.
     22
     23
     24   B y : ~ ~ Date:                        f   /z-o/7-0 ~
     25   Karen Yeh-Ho, Plaintiff Pro Se
     26   FOR THE PLAINTIFF, Pro Se:
     27   KAREN YEH-HO, Pro Se
     28   9174 Chianti Court,
     29   Boynton Beach, FL 33437
     30   Plaintiff, Pro Se
     31
     32   By:_%~    >

     33   Karen Yeh-Ho, Plaintiff Pro Se
     34
     35
     36   FORM VERIFICATION OF COMPLAINT ON PAGE 14
     37
     38


          Case number
       Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 18 of 20



       1
       2       VERIFICATION OF COMPLAINT
       3
       4                I, Karen Ching Hsi en Yeh Ho, Plaintiff, pro _se, hereby declare under penalty

       5       of perjury under the laws of the United States that the information contained in the

       6       Verified Complaint is true and correct, provided that this declaration does not

       7       extend to paragraphs that contain analysis of Florida law governing the merits of

       8       the Verified Complaint about which I am unqualified to opine because I am not a

       9       member of the Florida Bar.

      10   ·   FURTHER THE AFFIANT SAYETH NAUGHT.
      11
      12        ~                          I f/10/.zo;;;z.-o
      13       Karen Ching Hsien Yeh Ho, Plaintiff, Pro se, Affiant
      14
      15       STATE OF FLORIDA
      16       PALM BEACH COUNTY
      17
      18            The foregoing instrument was acknowledged before me by Karen C.H. Yeh
      19       Ho, who SWORN TO and subscribed before me this-+- day of September 2020.
      20
      21       Karen Yeh Ho p r ~ as her identification.
      22       Notary Public: ~                                                                                              NA&.R~
                                                                                     ,__ _ _s,.re"veN!lilos•co111oo1n•GR•Es111111
      23       My commission expires: .:t'-'iJ( 'lt, °ltJ '&.I Notary Stamp:                NotaryPublic-StateofFlorida

      24                .                                      ✓-:c..> f c:-n,,.,,.)




i:       Case number
I

/•   '--------------------------------------~
I
I
~10/2020Case            9:20-cv-81612-RAR          Document 1 Entered on FLSD Docket 09/11/2020 Page 19 of 20
                                 https://www.pbcgov.org/papa/Asps/PropertyDetail/PrinterfriendlyPropertyPrint.aspx?parcel=00424533130002540


I
iroperty Detail
                           Location Address 6826 FIJI CIR
                                   Municipality UN IN CORPORATED
I·1'
                   Parcel Control Number 00-42-45-33· 13·000·2540
                                   Subdivision VALENCIA ISLES PL 1
!                       Official Records Book 31248                                  Page 628
1                                   Sale Date FEB-2020

 1·
                           Legal Description VALENCIA ISLES PL 1 LT 254



       owners                                                                    Mailing address
       HO KAREN YEH &                                                             6826 FIJI CIR
    YEH STEPHEN                                                                   BOYNTON BEACH FL 33437 7022
       YEH WILLLIAM &

Sales Information
                           Price                   OR Book/Page                     Sale Type                     Owner
Isales Date
                                                   31 248 / 00628                   QUl'rCLAIM                    HO KAREN YEH &
iFEB-2020                  $10
                                                   11484 / 00757                    WARRANTY DEED                 NG LOUIS HENCY TRUST
j,NOV-1999                  $336,589

rxemption Information
                                                                    . No E,xernption lnforr:riati5>n__available

 Property Information
                           Number of Units 1
                         •Total Square Feet 3666
                                       Acres 0. 1921
                                   Use Code 0100 • SINGLE FAMILY
                                     Zoning PUD • Residential Planned Unit Dev' ( 00-UNINCORPORATED)

    Appraisals                                                                                                                                              2018
                                     Tax Year                                    2020 P                              2019
                                                                                                                  $273,396                               $278,761
                          Improvement Value                                    $269,978
                                                                                                                  $120,900                               $126,702
                                    Land Value                                 $113,370
                                                                               $383,348                           $394,296                               $405,463    i
                           Total Market Value

    : P = Preliminary                             All values are as of January /'st each year                                 . ··-··---   ___,,....

f,Assessed and Taxable Values                                                                                                                               2018
                                                                                 2020 P                                2019
 ,:                                  Tax Year
                                                                                                                  $394,296                               $40li,463
                              Assessed Value                                   $383,348
                                                                                                                         $0                                    $0
                           Exemption Amount                                             $0
                                                                                                                  $394,296                               $405,463
                                Taxable Value                                  $383,348
                                                                                                                                  . ···-- -      _....
       Taxes·                                                                                                                                                2018
                                                                                  2020 P                               2019
                                     Tax Year
                                                                                                                    $7,000                                 $6,978
                                    Ad Valorem                                     $6,724
                                                                                                                       $397                                  $394
                              Non Ad Valorem                                         $409
                                                                                                                    $7,397                                  $7,372
                                      Total tax                                    $7,133

       Dorothy Jacks, CFA, AAS PALM BEACH COUNTY PROPERTY APPRAISER                              www.pbcgov.org/PAPA
Case 9:20-cv-81612-RAR Document 1 Entered on FLSD Docket 09/11/2020 Page 20 of 20




    '       ST ATF.MENT OF CH.ANGE OF REGISTERED OFFICE OR REGISTERED AGENT OR
                                   BOTH FOR CORPORATIONS           .

      Pursuant to the provisions ofsections 607.0502. 617.0502, 607. J508. or 617.1508. Florida Sta1utes, this
      statement ofchange is .tubmittedfor a corporation organized under the laws of the State o/_F_lo_ri_da_ _ __
      _ _ _ in order to change its registered office or registered agent, or both, in the State of Florida.

        1. The name ofrhe corporation: Valencia         Isles Homeowners Association, Inc.
                              11200 Valencia Isles Boulevard
        2. The principal office address:
           Boynton Beach, FL 33437
        3. The mailing address (if different): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



        4. Date of incorporation/qualification:    3/14/2006               Do<:umeat number: N98000004487
        5. The name and street address of the current registered agent and regiStered office on file with the
           Florida Depamnenr of Stare: (If resigned, enter resigned)

                         Sachs Sax Caplan                                                             ~       .   '

                         6111 Broken Sound Parkway NW, Suite 200

                         Boca Raton, FL 33487

        6. The name and street address of the new registered agent (if changed) and /or registered office
           (if changed):                                                                                 ~

                          Kaye Bender Rembaum, PL
                                                                                                                  ~
                                                                                                                           -·n
                                                                                                                            ....   #    '!,
                                                                                                                             t•        .«r
                                                                                                                             I
                          1200 Park Central Btvd.;South                                                                            *          ~


                                                                                                                                      ..
                                                                                                                                          l


                                                         P.O. Bait !1101' ac~e                                                            ,
                          Pompano Beach, FL 33064                                                                                  . r-·
                                                                                                           iis
        The street address of its registered office and the street address of the business office of ·r~gistcred agenl,
        as changed will be identical.                                                               .•      ..J
        Such chan_ge was authorized by resolution duly adopted bv its board of directors or by an officer so
        authorizedoy th board, o the corporation has been noti tied in writing of the change.

-)         ~                 -,L,'L/">.                                Ken Hellman, President                         ..:;"'<.....---
                                                                                 Pniiiid or typ:d n:imc and mle

        I hereby accept the app<?inrmenr as registered a_gent and agree to act in this capacitv.
        I further agree 10 comply wirh the provisions oJ qi! statwes relative to the prouer arid complete
        performance of my duties, anti I am familiar with and accept the obligation OJ _my position as registerl!d
        agent. Or, if {his do    f'nl is beingfi.led merely to reflect a change m the regisrerl!d oJJice address, I
        hereby confirm t       e       oration ha.:s been nonjied in writing of this change.


                                                                           J/Jiu             b-.k



         Jeffrey A. Rembaum, Esq.
                       Typ,:d or Printed :,.lame

                                                   * * • FILING FEE: $35.00 • * "
                               MAKE CHECKS PAYABLE TO FLORJDA DEPARTMENT OF STATE
                      MAIL TO: Dl VISION OF CORPORATIONS, P         .o,
                                                            Box 6327. TALLAHASSEE, FL 32314
        CR2E04.5 (03/12)
